Citation Nr: 0714274	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with bullous emphysema due to 
tobacco abuse due to service connected post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for COPD 
with bullous emphysema on a direct basis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In August 2004, the Board 
denied service connection for COPD with bullous emphysema due 
to tobacco abuse.  In August 2004 and November 2005 it 
remanded the issue noted on the title page so that additional 
development of the evidence could be conducted.  

The veteran presented testimony at a Board videoconference 
hearing before the undersigned Veterans Law Judge in January 
2004.  A transcript of the hearing is associated with the 
veteran's claims folders.


FINDINGS OF FACT

1.  In May 1980, the Board denied entitlement to service 
connection for a chronic respiratory disorder.

2.  The evidence associated with the claims file subsequent 
to the May 1980 Board decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a chronic respiratory disorder

3.  COPD was not present in service, it is not etiologically 
related to service, it was not caused, and it is not 
chronically worsened by PTSD. 

4.  COPD with bullous emphysema is not shown by competent 
medical evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  The Board's May 1980 decision, denying entitlement to 
service connection for a chronic respiratory disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).

2.  The evidence submitted since the May 1980 Board decision 
denying entitlement to service connection for a chronic 
respiratory disorder is new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  COPD with bullous emphysema was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304 (2006).

4.  COPD with bullous emphysema due to tobacco abuse is not 
due to or aggravated by PTSD.  38 U.S.C.A. §§ 1103, 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.300, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2004 and 
July 2006 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In September 2006 the RO provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claims were thereafter readjudicated in the September 2006 
supplemental statement of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, he testified before a Board videoconference 
hearing, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Background

Service medical records show that on enlistment in February 
1963, the veteran reported a history that his mother had had 
tuberculosis and was being followed.  Physical examination 
was essentially negative and a chest x-ray was reported as 
normal.  In October 1964, the veteran was treated for a cough 
and chills.  

In November 1967, the veteran complained of a history of 
frequent colds and complained of a sore throat.  The 
diagnostic impression was upper respiratory infection.  On 
examination for discharge from service in February 1969, the 
veteran complained about chest pain in the early morning with 
cold air.  On physical examination, the lungs and chest were 
reported as normal.  A chest x-ray was also normal.

VA records show in June and July 1969, the veteran was 
hospitalized for a gastrointestinal disorder.  Physical 
examination revealed in pertinent part an upper respiratory 
infection.  Chest x-ray was normal.  The pertinent diagnosis 
upon discharge from the hospital was acute bronchitis, 
probably viral in origin.

At an October 1969 VA examination, the veteran reported he 
developed in service nasal stuffiness and partial 
obstruction.  He indicated this occurred frequently and 
sometimes it might have been due to inhalation or dust or 
other irritating substances or acute respiratory infection.  
It was noted that the veteran was hospitalized at 
Fayetteville in June with bronchitis, probably viral.  It was 
noted that this had not been a chronic factor with him.  He 
had no complaints at the time of this examination.  Findings 
were negative.  Chest x-ray showed mild adhesions at the left 
base otherwise negative.

The veteran introduced clinical records from S. Glenn Wilson, 
M.D., showing treatment in 1969 and 1970.  In May 1969, the 
veteran complained of chest pain, not related to activity.  
On examination, the chest was clear.  Valium was prescribed 
for nervousness.  In November 1970, he gave a history of 
coughing for two weeks without fever.  He noted a fever the 
previous night and gave a history of bronchitis.  On 
examination, the chest was clear.  

A report of a November 1973 hospitalization at Craven County 
Hospital noted that the veteran was a three pack a day smoker 
and that he had a severe cough, and presented with an upper 
respiratory infection.  On examination, a chest x-ray was 
reported essentially negative.  The veteran was advised about 
his smoking habits.  The final diagnoses included acute and 
chronic bronchitis.

The veteran submitted a report showing his hospitalization at 
Craven County Hospital in November 1976 with complaints of an 
acute severe upper respiratory infection of 4 or 5 days 
duration, with a severe cough.  Data recorded for clinical 
purposes revealed that he had known chronic obstructive 
pulmonary disease and that he was a smoker.  A chest x-ray on 
admission showed COPD, with no significant change since 
November 1973.  He received treatment and his cough 
decreased.  He was again warned about the hazards of smoking.  
The diagnosis upon discharge from the hospital was COPD with 
acute bronchitis.  

The veteran submitted reports from Craven County Hospital 
dated November 1976 to February 1979.  These revealed 
diagnoses of COPD and emphysema with fibrosis and bullae, 
with rupture with pneumothorax.  

At an October 1979 VA examination, the veteran reported that 
he had been exposed to defoliants, including Agent Orange 
while in Vietnam in 1967.  On examination, the veteran 
reported he had had spontaneous right pneumothorax and a 
history of COPD.  He noted he smoked a pack of cigarettes a 
day.  

The veteran submitted a statement from his wife dated in 
August 1980, who reported that the veteran's medical records 
in 1968 showed an x-ray report with a notation that there had 
been a "small scar on lung."

In a March 1980 statement, the veteran argued that his lung 
condition was due to exposure to Agent Orange while in 
Vietnam.

An August 1980 statement from the veteran's wife indicated 
that in the month of June 1968, when the veteran was being 
sent to Vietnam for temporary duty he had his medical records 
with him and she read an x-ray finding which indicated he had 
a small scar on his lung.  She indicated it stated that it 
was possibly due to old pneumonia.  

VA x-ray studies conducted in March 1982 and December 1986 
showed emphysematous changes.

At a March 1987 VA examination, the veteran reported that in 
1967 at Fort Bragg he noted onset of chest pain in cold 
weather.  He was taken to sick call and found to have 
bronchitis and was treated.  The veteran reported smoking 
half a pack of cigarettes daily from that time.  The veteran 
stated he had been treated for bronchitis, but it never 
improved.  He stated he continued to have chest pain, 
weakness, and slept on two pillows.  Following a physical 
examination, the diagnosis was COPD.

A May 1989 chest x-ray by Catherine J. Everett, M.D., noted 
pulmonary parenchymal scarring identified with bullous 
disease and evidence for severe COPD.  

Medical records from Craven Hospital dated in October 1993 
indicate, in pertinent part, that the veteran smoked a pack 
of cigarettes a day.  The impressions included emphysema with 
continued smoking and COPD secondary to tobacco smoking.

At a January 1995 VA examination, the veteran reported a long 
history of COPD.  He indicated his lung collapsed in 1979 
that would not re-expand.  He subsequently underwent a right 
thoracotomy and decortication.  The veteran continued to have 
severe shortness of breath.  He continued to smoke.  After 
examination, the diagnoses included COPD.

Chest x-ray revealed changes compatible with emphysema and 
bullous cystic changes, especially at the right base and left 
upper lobe.  There was no evidence of an acute pneumonic 
infiltrate.  The heart and vascular system were normal.  

Private medical records from Eastern Carolina Internal 
Medicine and Craven Regional Hospital dated November 1999 to 
August 2001, and February 2000 to December 2000, show 
treatment for the veteran's COPD.  Similar findings are 
recorded in VA medical records dated March 2000 to August.

In July 2001, the veteran submitted a request to reopen his 
claim for a lung disability.  A copy of an undated enlistment 
physical which was not part of the veteran's service medical 
records on file was submitted which showed the veteran was 
disqualified from military service due to bullous emphysema.  
The veteran was noted to be 35 years old in this examination 
report.  Thus, it is probable that this examination was 
conducted in 1981 or 1982.

The veteran submitted a January 2002 letter from the Social 
Security Administration which indicated that Diagnosis Codes 
for COPD and aortic aneurysm were used to approve his 
disability claim.

In order to establish a possible time frame for this 
"enlistment examination," several factors were noted by the 
RO in the February 2003 statement of the case:

The first thing noticed was that this document listed the 
veteran's wife, whom the veteran married in April 1968.  
Therefore, this document would have to be dated after his 
marriage.

The second factor noted was a New Bern, North Carolina 
mailing address.  The veteran's DD-214 shows that he enlisted 
in the military with a home of record in Fremont, California.  
A VA Form 21-526 submitted and signed by the veteran in 
August 1969 listed a home address as Angier, North Carolina.  
A VA examination was conducted in October 1969, during which 
the veteran confirmed this address.  The earliest document of 
record which showed the veteran's address in New Bern, NC was 
a VA Form 21-257 signed and dated in July 1979.

The RO concluded that the purported enlistment examination 
was conducted after his discharge from active duty, although 
the exact date was unknown.

A letter dated June 2003 from Roy N. Everett, M.D., indicated 
that based on the records he thought one could safely assume 
that the veteran had COPD while in service from 1967 to 1969.  
The physician noted the veteran did not undergo pulmonary 
function tests while in-service.  Still, a diagnosis of COPD 
was present as far back as 1973, and bronchitis was diagnosed 
in August 1969.  The physician indicated was probably part in 
parcel of COPD.  The physician summarized it was complete 
assurance that the veteran suffered from COPD associated with 
his chronic tobacco use from 1967 to 1969 while on active 
duty.

In a letter dated December 2003 from Roy N. Everett, M.D., he 
indicated the veteran suffered from COPD and PTSD.  The 
examiner opined that smoking was attributable to associated 
stress reactions.  

At his January 2004 Board videoconference hearing, the 
veteran testified that the military service encouraged 
smoking by providing free cigarettes in C-rations and selling 
cigarettes to service members at a greatly reduced rate.  

The veteran testified that he started having respiratory 
problems in 1967, and he never smoked cigarettes prior to 
service.  The veteran indicated that he kept on smoking to 
calm his nerves while in service.  He stated he was told by 
doctors that his COPD was due to his smoking while in 
service.  

The veteran's wife stated that she and the appellant were 
married in April 1968.  She testified that she saw her 
husband's x-ray reports which said he had a small spot or 
scar on his lung.

Statements from the veteran's sisters dated in 2004 indicated 
that he did not smoke prior to service and started smoking 
while in service.

A statement from the veteran's wife dated in 2004 indicated 
that he started smoking cigarettes while serving in Vietnam 
due to stress and during this time had bouts of bronchitis.  
She noted his treatment for bronchitis, COPD, anxiety, and 
PTSD.  She believed that Vietnam caused stress leading him to 
smoke cigarettes which caused his COPD.

Social Security Administration records received in September 
2004 indicate the veteran received disability benefits for 
COPD and an aortic aneurysm.  Medical records accompanying 
the decision showed treated for these disorders.

At a March 2005 VA examination, the veteran related his 
smoking to his PTSD, his military service, and claimed that 
COPD was due to service.  After physical examination, the 
examiner diagnosed severe COPD with bullous emphysema; 
chronic heavy tobacco misuse.  The examiner opined that the 
veteran's COPD/emphysema was not due to his service connected 
PTSD or active military service.  The examiner explained that 
the veteran was never diagnosed with COPD while he was in 
active service or with in one year after he was discharged.  
Prolonged cigarette smoking was considered to be the major 
contributing factor for the development of COPD/emphysema and 
its further progression.  The examiner noted that nearly all 
smokers suffer an accelerated decline in lung function that 
was dose and duration dependent.

The examiner further indicated smoking was an individual's 
personal behavioral choice and a habit, which had no direct 
correlation with his military service or service connected 
PTSD.  He observed that the veteran continued to smoke for 
nearly 15 years even after he was diagnosed with COPD and 
against repeated medical advice, which was his individual 
decision.  A VA Pulmonologist concurred with this opinion.

In April 2005, the March 2005 VA examiner offered an addendum 
indicating he reviewed the claims file and opined that the 
veteran's COPD/emphysema was caused by his sustained (30 
years) and heavy use (4-5 pack a day) of cigarettes which 
continued against medical advice for 15 years after his 
initial diagnosis.  There was no conclusive evidence that his 
medical condition was related to his PTSD or his military 
service.  

In July 2005 this VA examiner was asked to address the 2003 
opinion submitted by Roy Everett, M.D.  The examiner 
indicated he discussed this with the pulmonologist who also 
wrote a medical opinion, who also wrote a medical opinion 
after reviewing the records.  In a final analysis, the 
examiner indicated that after reviewing the available medical 
evidence and Dr. Everett's opinion, the examiner concurred 
with his earlier opinion and rationale expressed in March 
2005.

In March 2005, a VA clinical psychologist opined that it was 
not within his clinical expertise to render legal or medical 
opinions, but noted the veteran's smoking behavior was at 
least as likely as not a result of his exposure to combat and 
resulting stress.  In a July 2005 addendum, he noted that he 
concurred with Dr. Everett's opinion.

VA medical records dated 2001 to 2006 show treatment for PTSD 
and COPD.

Treatment records from Eastern Carolina Internal Medicine and 
Craven Regional Medical Center for the periods January 1996 
to November 2005 contain previously submitted records and 
records showing treatment, in pertinent part, for COPD and 
bronchitis.

A statement submitted by the veteran's wife dated in March 
2006 indicated that she felt the damage to his lungs started 
in the military and that appellant started smoking while in 
Vietnam due to stress.  She stated that she saw an x-ray 
report while the veteran was being processed to return to 
Vietnam in 1968 which stated he had a small scar on his lung.

The October 2006 statement from the veteran's sister 
indicated that he did not smoke until he entered service.  
She stated he was encouraged to smoke while in service and 
became addicted to nicotine.  



III.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  

Congress has prohibited the grant of direct service 
connection for disability due to the use of tobacco products 
during the active service.  38 U.S.C.A. § 1103(a).  The VA 
General Counsel has held however that neither 38 U.S.C. 
§ 1103(a) nor its implementing regulations at 38 C.F.R. § 
3.300 preclude a finding of secondary service connection for 
a disability related to use of tobacco products after 
service.  See VAOPGCPREC 6-03; 69 Fed. Reg. 25178 (2004).

Where secondary service connection for disability due to 
smoking is at issue, adjudicators must resolve (1) whether 
the service-connected disability caused the veteran to use 
tobacco products after service; (2) if so, whether the use of 
tobacco products as a result of the service-connected 
disability was a substantial factor in causing a secondary 
disability; and (3) whether the secondary disability would 
not have occurred but for the use of tobacco products caused 
by the service-connected disability.  If these questions are 
answered in the affirmative, the secondary disability may be 
service connected.  Id.



A.  COPD with bullous emphysema due to tobacco abuse due to 
service connected PTSD

Analysis

The veteran essentially argues that he has COPD due to 
smoking as a result of stress related to PTSD.  He also has 
indicated that he started smoking while in service because it 
was encouraged.

As noted in the Board's August 2004 decision service 
connection for disability on the basis that such disability 
resulted from disease attributable to the use of tobacco 
products during the veteran's active service is prohibited, 
for claims filed after June 9, 1998.  38 U.S.C.A. § 1103.  
Therefore, as a matter of law, any claim received by VA after 
June 9, 1998, is subject to this restriction.  In as much as 
the veteran in August 2001 claimed in pertinent part, 
entitlement to COPD based on tobacco use during service, or 
nicotine dependence developed during service, the claim must 
be denied because of the absence of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In the alternative, the veteran contends that COPD was caused 
or aggravated by cigarette smoking due to his service 
connected psychiatric disorder.  The veteran has consistently 
reported a history of smoking dating to his period of active 
duty service.  The veteran was diagnosed with an anxiety 
neurosis in 1979 and with PTSD in 1981. 

Medical opinions provided by Dr. Everett and examiners who 
conducted VA examinations clearly show that the veteran's 
COPD resulted from cigarette smoking.  Dr. Everett also 
opined, however, that the veteran's smoking was associated 
with PTSD.  In contrast, the VA examiner who conducted the 
March 2005 examination opined that his COPD was not related 
to his service connected PTSD.

The Board is not required to accept doctors' opinions that 
are based upon the veteran's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. 
Brown, 7 Vet. App. 429 (1995).  In this respect, the evidence 
does not show that Dr. Everett reviewed the veteran's claims 
folders in conjunction with his opinion.  Additionally, Dr. 
Everett did not supply a rationale for his opinion, an 
opinion that appears to be inconsistent with the veteran's 
history of smoking for many years prior to the onset of his 
psychiatric disorder, and which is inconsistent with this 
fact that there was no significant change in the amount of 
smoking occurring after the onset of the psychiatric 
disorder.  Accordingly, the Board must find Dr. Everett's 
current statements to be of less probative value than the 
March 2005 VA opinion.

While a VA psychologist rendered an opinion in March 2005, 
this examiner prefaced the opinion indicating it was not 
within his clinical expertise to render legal or medical 
opinions and could not render a medical opinion regarding the 
COPD.  Therefore, little weight is assigned to this opinion.

The March 2005 VA examination and addendums indicate the 
veteran was a chronic heavy smoker for nearly 30 years.  The 
March 2005 examiner along with a VA pulmonologist opined that 
there was no conclusive evidence to prove the veteran's 
medical condition was related to his PTSD or his military 
service.

The Board also notes that there is no evidence that the 
veteran's COPD underwent a chronic increase in severity as a 
result of his PTSD or that his lung disorder was aggravated 
by his PTSD.  The veteran has consistently reported a heavy 
smoking history that predated his PTSD.  Therefore, the 
record preponderates against finding that the PTSD caused any 
chronic increase in the severity of the COPD.

In light of these circumstances, the preponderance of the 
evidence is against the appellant's claim.  The benefit 
sought on appeal is denied.  



B.  New and material evidence to reopen a claim of 
entitlement to service connection for COPD with bullous 
emphysema on a direct basis

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

In this regard, service connection for a chronic respiratory 
disorder was denied in a May 1980 Board decision.  That 
decision is final.  38 U.S.C.A. § 7104.

Evidence received after the May 1980 Board decision included 
a June 2003 statement submitted by Roy N. Everett, M.D. 
indicating that the veteran did suffered from COPD associated 
with his chronic tobacco use from 1967 through 1969 while on 
active duty.

As this statement shows a possible nexus to service, it is 
pertinent to a major element required to establish service 
connection.  To fairly assess the evidence, the claim must be 
re-opened and reviewed on the basis of the entire record.  
Accordingly, the claim is re-opened.  38 U.S.C.A. § 5108.

C.  Entitlement to service connection for COPD with bullous 
emphysema, on a direct basis

Analysis

In the present case, the veteran claims service connection 
for COPD and bullous emphysema on a direct basis.  A review 
of the evidence in this case reflects that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for COPD and bullous emphysema.

In this regard, the service medical records are negative for 
complaints, treatment, or diagnoses of COPD and/or emphysema.  
A February 1969 separation examination showed the lungs and 
chest as normal.  A chest x-ray was also normal.

VA records show that in June and July 1969, the veteran was 
diagnosed with acute bronchitis probably viral in origin.  An 
October 1969 VA chest x-ray showed mild adhesions at the left 
base otherwise negative.  

A report from Craven County Hospital in 1976 showed a chest 
x-ray on admission with a diagnosis of COPD, with no 
significant change since November 1973.  

A June 2003 statement which linked the veteran's COPD to 
service was received from Dr. Everett who indicated the 
veteran did suffer from COPD associated with his chronic 
tobacco use from 1967 to 1969 while in service.  Notably, 
however, the statement did not provide any medical evidence 
to support the statement made.  The physician did not explain 
why chest x-rays in service were negative if the veteran did 
indeed have COPD while in service.  Further, the physician 
linked the veteran's COPD while in service to his cigarette 
smoking.  As noted above, the provisions of 38 U.S.C.A. 
§ 1103 prohibit compensation for a disability on the basis 
that the disability is attributable to a veteran's use of 
tobacco products in service.

The veteran's wife has claimed that she saw the appellant's 
medical records in 1969 which noted a "small scar on the 
lung."  No notations of a scar on the lung were found in the 
service medical records to include the separation x-ray.  

In July 2001, the veteran submitted a copy of an undated 
enlistment physical which was not a part of the service 
medical records on file.  The veteran contends that he tried 
to re-enlist but was disqualified due to bullous emphysema.  
The Board notes that medical records do not show a diagnosis 
of COPD/emphysema until 1976.  Medical records between the 
veteran's separation from service and 1976 do not show this 
diagnosis.  Therefore, the Board finds this document as 
evidence carries little weight in establishing service 
connection.

Based on the evidence, it is found that the veteran's COPD 
and bullous emphysema was first manifested many years after 
separation from active duty service.  While the veteran, his 
wife, and relatives may sincerely feel that his COPD was 
incurred during service, the question of whether a chronic 
disability is present is one which requires diagnostic skills 
and must be made by trained medical professionals.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  There is no medical 
evidence during service of COPD and bullous emphysema.  

As the preponderance of the evidence is against a finding 
that COPD and bullous emphysema was first manifested during 
service and is also against a finding that the veteran's 
disability is otherwise related to his military service, 
there is no basis for establishing service connection for 
COPD and bullous emphysema.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for COPD with 
bullous emphysema.

Entitlement to service connection for COPD with bullous 
emphysema either directly due to service or due to PTSD 
induced tobacco abuse is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


